 7315 NLRB No. 5MAJESTIC MOLDED PRODUCTSMajestic Molded Products, Inc. and United Indus-try Workers Local 424, a Division of United
Industry Workers District Council 424. Case29±CA±17938September 28, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGUpon a charge filed by United Industry WorkersLocal 424, a Division of United Industry Workers Dis-
trict Council 424 (the Union) on January 10, 1994, the
General Counsel of the National Labor Relations
Board issued a complaint on February 15, 1994,
against Majestic Molded Products, Inc. (the Respond-
ent), alleging that it has violated Section 8(a)(5) and
(1) of the National Labor Relations Act. Although
properly served copies of the charge and complaint,
the Respondent has failed to file an answer.On August 10, 1994, the General Counsel filed aMotion for Summary Judgment. On August 12, 1994,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed no
response. The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regulationsprovides that the allegations in the complaint shall be
deemed admitted if an answer is not filed within 14
days from service of the complaint, unless good cause
is shown. The complaint states that unless an answer
is filed within 14 days of service, ``all the allegations
in the Complaint shall be deemed to be admitted ...

to be true and may be so found by the Board.'' Sec-
tion 102.20 also states that an answer should specifi-
cally admit, deny, or explain each of the facts alleged
in the complaint unless the respondent is without
knowledge, in which case it shall so state.The undisputed allegations in the Motion for Sum-mary Judgment disclose that counsel for the General
Counsel, by letter dated May 26, 1994, notified the
Respondent that unless an answer was received by
June 10, 1994, a Motion for Summary Judgment
would be filed. Thereafter, the parties attempted to re-
solve the matter ``by consideration of certain proof re-
ceived by Counsel for the General Counsel from Re-
spondent allegedly establishing that it was no longer
operating and that it had no ability to make the Fund
contributions which were due and owing.'' By letter
dated June 10, 1994, to counsel for the General Coun-sel, the Respondent's counsel inquired as to why theUnion had not withdrawn the matter in light of docu-
mentation that the Respondent's ``bank took over the
assets of the company and that the company was [sic]
gone out of business.'' By letter dated July 7, 1994,
counsel for the General Counsel notified the Respond-
ent and its counsel, by certified mail, that the Union
had not accepted the Respondent's representations of
inability to pay and did not wish to withdraw the mat-
ter. The letter further stated that unless an answer to
the complaint was received by July 21, 1994, a Motion
for Summary Judgment would be filed. The Respond-
ent has failed to file an answer and has not sought an
extension of time in which to do so.The Respondent's June 10, 1994 letter to counsel forthe General Counsel concerning the alleged takeover of
its assets by its bank and its cessation of operations
does not constitute a proper answer to the complaint
because the letter does not address the facts alleged in
the complaint. Furthermore, it is well established that
a ``claim of financial difficulty, `even if proven, does
not constitute an adequate defense to an allegation that
an employer has unlawfully failed to abide by provi-
sions of a collective-bargaining agreement.''' DemunMarket, 314 NLRB 714 (1994), quoting ZimmermanPainting & Decorating, 302 NLRB 856, 857 (1991).Therefore, even if the June 10, 1994 letter constituted
an adequate answer to the complaint, the Respondent
has raised no issues warranting a hearing.In the absence of good cause being shown for thefailure to file a proper and timely answer, and in the
absence of any material issues warranting a hearing,
we grant the General Counsel's Motion for Summary
Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a New York corporation with itsoffice and principal place of business located at 4333
Veterans Highway, Holbrook, New York, has been en-
gaged in the manufacture, nonretail sale, and distribu-
tion of plastic molded products. During the year pre-
ceding the issuance of the complaint, a representative
period, the Respondent, in the course and conduct of
its business operations, purchased and received at itsHolbrook facility plastic products and other goods and
materials valued in excess of $50,000 directly from
suppliers located within the State of New York, which
suppliers, in turn, purchased and received those goods
and materials directly from suppliers located outside
the State of New York. We find that the Respondent
is an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act and that
the Union is a labor organization within the meaning
of Section 2(5) of the Act. 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
II. ALLEGEDUNFAIRLABORPRACTICES
A. The Unit and the Union's RepresentativeStatusThe following employees of the Respondent con-stitute a unit appropriate for collective-bargaining pur-
poses within the meaning of Section 9(b) of the Act:All full-time and regular part-time production,maintenance, and shipping and receiving employ-
ees employed by Respondent at its Holbrook fa-
cility, excluding all other employees, tool room
employees, guards and supervisors as defined in
the Act.Since about August 7, 1989, and at all materialtimes, the Union has been the designated exclusive
collective-bargaining representative of the unit employ-
ees, and has been recognized as such representative by
the Respondent. Recognition has been embodied in a
series of collective-bargaining agreements, the most re-
cent of which is effective by its terms for the period
from August 7, 1992, to August 7, 1995. At all mate-
rial times, the Union, by virtue of Section 9(a) of the
Act, has been, and is, the exclusive representative of
the employees in the unit for the purpose of collective
bargaining with respect to rates of pay, wages, hours
of employment, and other terms and conditions of em-
ployment.B. The Refusal to BargainThe collective-bargaining agreement described abovecontains a provision requiring the Respondent to make
monthly contributions to the Local 424 Welfare Fund
on behalf of its employees in the unit described above.
Since about September 1, 1993, the Respondent has
failed and refused to make monthly contributions to
the Local 424 Welfare Fund for the months of Septem-
ber through December 1993 for its unit employees as
required by the collective-bargaining agreement. The
Respondent engaged in these acts and conduct without
prior notice to the Union, and without having afforded
the Union an opportunity to negotiate and bargain as
the exclusive representative of the unit employees,
with respect to such acts and conduct and the effects
thereof, and without the Union's consent. By these acts
and conduct, the Respondent has refused, and is refus-
ing, to bargain collectively with the representative of
its employees and has thereby been engaging in unfair
labor practices within the meaning of Section 8(a)(5)
and (1) of the Act.CONCLUSIONOF
LAWBy failing and refusing to make monthly contribu-tions to the Local 424 Welfare Fund for the months of
September through December 1993, the Respondent
has engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.Specifically, having found that the Respondent hasviolated Section 8(a)(5) and (1) by failing to make
contractually required contributions to the Local 424
Welfare Fund, we shall order the Respondent to make
whole its unit employees by making all such delin-
quent contributions, including any additional amounts
due the funds in accordance with Merryweather Opti-cal Co., 240 NLRB 1213, 1216 fn. 7 (1979). In addi-tion, the Respondent shall reimburse unit employees
for any expenses ensuing from its failure to make the
required contributions, as set forth in Kraft Plumbing& Heating, 252 NLRB 891 fn. 2 (1980), enfd. mem.661 F.2d 940 (9th Cir. 1981), such amounts to be
computed in the manner set forth in Ogle ProtectionService, 183 NLRB 682 (1970), enfd. 444 F.2d 502(6th Cir. 1971), with interest as prescribed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987).In light of the Respondent's representations to coun-sel for the General Counsel that the Respondent is no
longer operating, we shall also provide for mail notices
to employees.ORDERThe National Labor Relations Board orders that theRespondent, Majestic Molded Products, Inc., Holbrook,
New York, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain with the Union as the exclu-sive collective-bargaining representative of the unit
employees by failing and refusing to make required
contributions to the Local 424 Welfare Fund.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Remit the delinquent Local 424 Welfare Fundcontributions, including any additional amounts due the
fund, and reimburse the unit employees for any ex-
penses ensuing from the Respondent's failure to make
the required payments, in the manner set forth in the
remedy section of the decision.(b) On request, bargain with United Industry Work-ers Local 424, a Division of United Industry Workers
District Council 424 as the exclusive collective-bar-
gaining representative of the employees in the follow-
ing appropriate unit: 9MAJESTIC MOLDED PRODUCTS1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''All full-time and regular part-time production,maintenance, and shipping and receiving employ-
ees employed by Respondent at its Holbrook fa-
cility, excluding all other employees, tool room
employees, guards and supervisors as defined in
the Act.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(d) Post at its facility in Holbrook, New York, andmail to the Union and to all unit employees, copies of
the attached notice marked ``Appendix.''1Copies ofthe notice, on forms provided by the Regional Director
for Region 29, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with the Union asthe exclusive collective-bargaining representative of
our unit employees by failing and refusing to make re-
quired contributions to the Local 424 Welfare Fund.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
remit the delinquent Local 424 WelfareFund contributions, including any additional amounts
due the fund, and WEWILL
reimburse the unit employ-ees for any expenses ensuing from our failure to make
the required payments, with interest.WEWILL
, on request, bargain with United IndustryWorkers Local 424, a Division of United Industry
Workers District Council 424 as the exclusive collec-
tive-bargaining representative of the employees in the
following appropriate unit:All full-time and regular part-time production,maintenance, and shipping and receiving employ-
ees employed by us at our Holbrook facility, ex-
cluding all other employees, tool room employees,
guards and supervisors as defined in the Act.MAJESTICMOLDEDPRODUCTS, INC.